Citation Nr: 1808974	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  13-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for soft tissue sarcoma, right leg, to include as due to herbicide exposure.

2. Entitlement to service connection for amputation, right leg, to include as due to soft tissue sarcoma, right leg.

3. Entitlement to service connection for right hand numbness, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Utah Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to May 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in Salt Lake City, Utah.

In a written statement received in November 2017, the Veteran appears to have raised the issues of entitlement to an increased rating for bilateral hearing loss, and entitlement to service connection for left hand numbness, bilateral shoulders, left hip pain, skin cancer, loss of balance, left foot numbness, and left knee pain.  The Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran seeks service connection for soft tissue sarcoma, right leg, to include as due to herbicide exposure; service connection for amputation, right leg, to include as due to soft tissue sarcoma, right leg; and service connection for right hand numbness, to include as due to exposure to herbicides.

In correspondence dated in November 2017, however, the Veteran raised additional theories of entitlement.  Specifically, the Veteran suggested that his soft tissue sarcoma, right leg, was related to exposure to black oil, JP5, and aviation fuel while serving off the coast of Vietnam providing fuel, ammunition, food, water, jet engines, and other transfer functions supporting the fleet.  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was "water trans. occups", confirming that his reported duties were consistent with his MOS.  

The evidence of record otherwise confirms that the Veteran was diagnosed with soft tissue sarcoma.  See June 2017 VA Treatment Records.

VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In light of the foregoing evidence, the Board finds that the threshold of the McLendon standard has been met.  Thus, upon remand, the AOJ should afford the Veteran a VA examination to determine whether his soft tissue sarcoma, right leg is at least as likely as not related to service, including exposure to black oil, JP5, and aviation fuel.

Additionally, in the November 2017 correspondence, the Veteran also contended that he has right hand numbness as a result of participating in auto fire drills.  Specifically, the Veteran contended that during the drills the firearm breech would recoil back immediately after closing and hit his wrist.  The evidence of record confirms that the Veteran was diagnosed with peripheral neuropathy in his right hand.  See May 2015 VA Examination.  The Veteran's STRs confirm that the Veteran received treatment for swelling of his hands in March 1972.  See June 1969 to May 1973 Service Treatment Records.  The Board acknowledges that the Veteran was afforded a VA Hand and Finger Conditions Examination in May 2017 in which the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness; however, the examiner did not address the aforementioned theory of entitlement.  Thus, the Board finds that an addendum opinion should be provided upon remand.

Finally, as the decision on the service connection for soft tissue sarcoma, right leg, claim remanded herein will impact the decision on the service connection for amputation, right leg claim, they are inextricably intertwined.  Therefore, the service connection for amputation, right leg claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's right leg soft tissue sarcoma.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

   (a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed right leg soft tissue sarcoma had its onset during active service, or within one year of the Veteran's separation from active service in May 1973, or is otherwise related to service?  The examiner is asked to specifically discuss the Veteran's contention that he has right leg soft tissue sarcoma as a result of exposure to black oil, JP5, and aviation fuel while serving off the coast of Vietnam providing fuel, ammunition, food, water, jet engines, and other transfer functions supporting the fleet.

   (b) If the examiner finds that the Veteran's right leg soft tissue sarcoma is related to service, the examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's right leg amputation was caused or aggravated by the right leg soft tissue sarcoma. 

3. Schedule the Veteran, if necessary, for a VA examination to determine the nature, etiology, and date of onset of his right hand numbness.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed right hand disability, including peripheral neuropathy, had its onset during active service, or within one year of the Veteran's separation from active service in May 1973, or is otherwise related to service? The examiner is asked to specifically discuss the Veteran's contention that during drills the firearm breech would recoil back immediately after closing and hit his wrist.  The examiner is also asked to discuss the Veteran's treatment for swelling of his hands in March 1972, noted in his STRs.

4. Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




